DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number KR 20180173145, filed on 12/28/2018.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 12/24/2019 appears to be acceptable.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore elements, ‘the plurality of patterns included in the substrate’ and ‘the plurality of patterns included in the encapsulation part’, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

12.    The lighting apparatus according to claim 1, wherein sizes of the plurality of patterns included in the substrate and the encapsulation part are different from each other.


Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and intervening claims 19, 21 and 22.
The following is a statement of reasons for the indication of allowable subject matter: 
The cited prior art does not anticipate or make obvious, inter alia, the feature of: wherein the pad part further comprises a third pad electrode extending from the second electrode and connected with the first pad electrode.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the second non-light emitting areas" in line 16. There is insufficient antecedent basis for this limitation in the claim. For examination purpose, this limitation will be considered as ‘the plurality of second non-light emitting areas’. 
Claim 6 recites the limitation "the insulating film" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purpose, this limitation will be considered as ‘an insulating film’. 
Claim 12 recites the limitation ‘the plurality of patterns included in the substrate and the encapsulation part’ in lines 1-2. Claim 12 and the independent claim 1 do not define any patterns located in the substrate and the encapsulation part. Claim 1 only defines patterns in the second non-light emitting areas. Thus, there is insufficient antecedent basis for this limitation in the claim.
As claims 2-23 depend on the above rejected claim 1, they are also being rejected on the same reason.

Claim Objections
Claim 1 is are objected for minor error. The Examiner suggests the following amendments:
1.    A lighting apparatus comprising a lighting part that includes a light emitting area having a plurality of first light emitting areas that are separated apart from each other and a plurality of second light emitting areas separated apart from each other and a non-light emitting area including a first non-light emitting area surrounding the plurality of first light emitting areas and the plurality of second light emitting areas and a plurality of second non-light emitting areas extending from the first non-light emitting area, the lighting apparatus comprising:
a substrate;
a plurality of first electrodes disposed on the substrate in the light emitting area;
an organic layer disposed on the plurality of first electrodes;
a second electrode disposed on the organic layer; and
an encapsulation part disposed on the second electrode;
wherein the plurality of first light emitting areas are arranged in a first direction, and the plurality of second light emitting areas are arranged in a second direction intersecting with the first direction, and
wherein each of the plurality of second non-light emitting areas correspond to an area in which a plurality of patterns are included.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-9, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US 20190088904 A1).

Regarding independent claim 1, Cho et al. teach a lighting apparatus 10 (fig. 1-8; ¶¶ 0048-0097) comprising a lighting part that includes a light emitting area having a plurality of first light emitting areas A/A1,A2.. (see annotated fig. 4) that are separated apart from each other and a plurality of second light emitting areas B/B1,B2.. separated apart from each other and a non-light emitting area NDA (¶ 0072) including a first non-light emitting area (see annotated fig. 4; also see fig. 1-2) surrounding the plurality of first light emitting areas A and the plurality of second light emitting areas B and a plurality of second non-light emitting areas (see annotated fig. 4) extending from the first non-light emitting area, the lighting apparatus comprising:
a substrate 110 (fig. 1-2; ¶ 0051);
a plurality of first electrodes 121 (fig. 1-2; ¶ 0055) disposed on the substrate 110 in the light emitting area A;
an organic layer 141 (fig. 1-2; ¶ 0053) disposed on the plurality of first electrodes 121;
a second electrode 150 (fig. 1-2; ¶ 0062) disposed on the organic layer 141; and
an encapsulation part 170 (fig. 1; ¶ 0065) disposed on the second electrode 150;

wherein each of the plurality of second non-light emitting areas (see annotated fig. 4) correspond to an area in which a plurality of patterns 210 (fig. 1, 5-8; ¶ 0068) are included.

    PNG
    media_image1.png
    839
    719
    media_image1.png
    Greyscale

Regarding claim 3, Cho et al. further teach, the lighting apparatus according to claim 1, wherein each of the plurality of first light emitting areas A (A1, A2 etc) and the plurality of second light emitting areas B (B1, B2 etc) includes a plurality of unitary light emitting parts A1, A2, B1, B2 (PX1, PX2..) (fig. 1-2).

Regarding claim 4, Cho et al. further teach, the lighting apparatus according to claim 3, wherein each of the plurality of unitary light emitting parts (A1 or A2 …or B1 or B2, each is a pixel PX) includes one first electrode 121 among the plurality of first electrodes, the organic layer 141 disposed on and in contact with the one first electrode 121, and the second electrode 150 disposed on the organic layer 141 (fig. 1-2).

Regarding claim 5, Cho et al. further teach, the lighting apparatus according to claim 3, further comprising a third non-light emitting area (see annotated fig. 4) disposed between one unitary light emitting part A1 and another unitary light emitting part A1 adjacent to the one unitary light emitting part in each of the plurality of first light emitting area A and the plurality of second light emitting areas B.

Regarding claim 6, Cho et al. further teach, the lighting apparatus according to claim 5, wherein the third non-light emitting area corresponds to an area in which the insulating film 220 (fig. 1) is disposed.

Regarding claim 7, Cho et al. further teach, the lighting apparatus according to claim 6, wherein the insulating film 220 is disposed in the plurality of first light emitting areas A, the plurality of second light emitting areas B, and the first non-light emitting area (see annotated fig. 4) and is disposed in the third non-light emitting areas of the plurality of first light emitting areas and the plurality of second light emitting areas.
Regarding claim 8, Cho et al. further teach, the lighting apparatus according to claim 1, wherein the plurality of second non-light emitting areas are separated apart from each other (see annotated fig. 4).

Regarding claim 9, Cho et al. further teach, the lighting apparatus according to claim 1, wherein each of the plurality of patterns 210 includes a hole 213 (fig. 18; ¶ 0168).

Regarding claim 17, Cho et al. further teach, the lighting apparatus according to claim 1, wherein the substrate is a flexible substrate (¶ 0051).

Regarding claim 20, Cho et al. further teach, the lighting apparatus according to claim 1, wherein the plurality of patterns 210 is distributed more densely in a center portion of the lighting part (in an NDA in the center) than an outer side of the center portion (in a DA in the peripheral).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 14-16, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. as applied to claim 1 above, and further in view of Lee et al. (US 20180151832 A1).

Regarding claim 2, Cho et al. teach all the limitations described in claim 1.
But Cho et al. are silent upon the provision of wherein the lighting apparatus according to claim 1, further comprising: a plurality of auxiliary electrodes disposed on the substrate in the light emitting area and the first non-light emitting area, the plurality of first electrodes overlapping and connecting with the plurality of auxiliary electrodes; and an insulating film overlapping a part of the plurality of first electrodes.
However, Lee et al. teach a similar device comprising: a plurality of auxiliary electrodes 111 (fig. 3; ¶ 0070) disposed on the substrate 110 in the light emitting area EA and the first non-light emitting area NA1, NA2, the plurality of first electrodes 116 overlapping and connecting with the plurality of auxiliary electrodes 111; and an insulating film 115a overlapping a part of the plurality of first electrodes 116.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Cho et al. and Lee et al. to include auxiliary electrodes in the lighting apparatus according to the teachings of Lee et al. to distribute current uniformly to a wide lighting area to achieve uniform brightness. See Lee et al., ¶ 0070-0071.
Note: Kim; Hyoungsu et al. (US 9748512 B2) can also be used to reject claim 2.

Regarding claim 14, Cho et al. and Lee et al. further teach, wherein the plurality of auxiliary electrodes 111 (fig. 3, 8 of Lee et al.) include at least one opening formed by arranging a plurality of first auxiliary electrodes 111a extending in the first direction and a plurality of second auxiliary electrodes 111b extending in the second direction.

Regarding claim 15, Cho et al. and Lee et al. further teach, wherein a part of one of the plurality of first electrodes 116 (fig. 3, 8 of Lee et al.) is disposed inside the opening of the 

Regarding claim 16, Cho et al. and Lee et al. further teach, wherein a part area of the at least one opening corresponds to a unitary light emitting part (fig. 3, 8 of Lee et al.).

Regarding claim 18, Cho et al. and Lee et al. further teach, wherein an electric resistance of the plurality of first electrodes is higher than that of the plurality of auxiliary electrodes (Lee et al. ¶ 0070, ¶ 0072, ¶ 0069).

Regarding claim 19, Cho et al. and Lee et al. further teach, wherein the lighting apparatus further comprising a pad part 127, 128 (fig. 2-3, Lee et al.) disposed on an outer side of the lighting part for applying signals to the lighting part.

Regarding claim 21, Cho et al. and Lee et al. further teach, wherein the lighting apparatus, further comprising: a plurality of auxiliary electrodes 111 (fig. 3; ¶ 0070 of Lee et al.) disposed on the substrate 110 in the light emitting area EA and the first non-light emitting area NA1, NA2, the plurality of first electrodes 116 overlapping and connecting with the plurality of auxiliary electrodes 111; and an insulating film 115a overlapping a part of the plurality of first electrodes 116.

Regarding claim 22, Cho et al. and Lee et al. further teach, wherein the pad part 127, 128 (fig. 3 of Lee et al.) comprises a first pad electrode 127 extending from the auxiliary electrode 111, and a second pad electrode 128 extending from the first electrode 116 and connected with the first pad electrode 127.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al.

Regarding claim 10, ‘The lighting apparatus according to claim 1, wherein, a width of at least one of the plurality of patterns in a direction perpendicular to a force applied to the lighting apparatus is zero when the lighting apparatus is extended’, Cho et al. do not explicitly discuss the claimed force-extension feature. However, this is naturally recognized that, if a lateral (horizontal pulling) stretching force is applied to the lighting apparatus 10 in fig. 1, the width of the patterns 210 in the perpendicular/vertical direction to the force, will be extremely small or near zero.

Regarding claim 11, ‘The lighting apparatus according to claim 1, wherein a maximum value of a length by which the lighting apparatus extends corresponds to a sum of widths of the plurality of patterns when the lighting apparatus is extended’, Cho et al. do not explicitly discuss the claimed force-extension feature. However, this is naturally recognized that, if a lateral (horizontal pulling) stretching force is applied to the lighting apparatus 10 in fig. 1, the maximum value of a length by which the lighting apparatus 10 extends (in horizontal direction) corresponds (will be a function of the widths) to a sum of widths of the plurality of patterns 210 when the lighting apparatus is extended’.

Examiner’s Note
The prior arts cited in PTO-892 but not used in the current rejection are related to the claimed novelty and can also be used to reject the claims. Applicant is requested to review those prior arts to overcome the future rejection using these arts.
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to 
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817